—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered January 27, 1993, which, inter alia, denied plaintiffs motion for a money judgment representing unpaid child support and maintenance, unanimously affirmed, for the reasons stated by Silbermann, J., without costs or disbursements. We would add only that, in the circumstances of this case, defendant’s unilateral determination that the child was emancipated and his cessation of support were not improper. The provisions of the stipulation, which were incorporated into the judgment, are clear, and, as plaintiff all but concedes, an emancipation event, as defined by the agreement, occurred. Defendant’s support obligation was thereby eliminated, not merely reduced, and there was no need for further intervention by the court. (Johnston v Johnston, 115 AD2d 520, Matter of Launder o Plastique, 84 Misc 2d 551, 553-554.) The judgment became self-executing. (Cf, supra.) Concur — Sullivan, J. P., Carro, Wallach and Asch, JJ.